DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-8 in the reply filed on 2/14/2022 is acknowledged. The traversal is on the ground(s) that the claimed process of extracting tobacco results in a product that is physically different from an ordinary tobacco extract. This is not found persuasive because applicant has not come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). The difference must be established by some concrete evidence that compares the two factors to establish unexpected properties since the materials appear to be identical or only slightly different. See Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) and MPEP § 2113 II. In this case, applicant cites the specification’s statement that the claimed method produces specific physical properties or compositions, but provides no evidence or comparison to support this statement.
The requirement is still deemed proper and is therefore made FINAL. Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.

Information Disclosure Statement
The information disclosure statement filed 2/14/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Specifically, portions of WO 2018/210675, WO 2018/210676, WO 2018/210677, WO 2018/210678, WO 2018/210679, and WO 2018/210681, and the complete documents of WO 2012/0683755, JP 2019-562273 and Notice of Reasons of Rejection of Japan Patent Application 2019-562289.
The information disclosure statement filed 11/15/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copy of EP 1915064 is provided.
The information disclosure statement filed 2/14/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of EP 1355708 A2, EP 1915064 A2, EP 2303425 A1, EP 2544560 A1, EP 2560509 A1, EP 2640204 A1, JP H9010502 A, JP S63229102 A, Application and File History for U.S. Application No. 16/614,111, filed 15 November 2019, Inventor Marina Sintyureva, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,119, filed 15 November 2019, Inventor Helena Digard, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,267, filed 15 November 2019, Inventor Helena Digard, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,270, filed 15 November 2019, Inventor Geoff Foss-Smith, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,274, filed 15 November 2019, Inventor Marina Sintyureva, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,276, filed 15 November 2019, Inventor Marina Sintyureva, as available on PAIR at www.uspto.gov are provided, and Office Action for Japanese Application No. 2019-562889, mailed on December 8, 2020, 6 pages are provided.
The information disclosure statement filed 2/14/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no concise explanation of relevance is provided for DE 554139 C and JP S519838.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
The amendment filed 11/15/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 5/9/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 608.01(p)(I)(B) last paragraph and 217(II) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
The use of the term Drambuie (page 7, line 20), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The trade name and/or mark used in commerce Drambuie is used without corresponding generic terminology (page 7, line 20).  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: The word “are” is used where “is” would be grammatically correct (line 14). Appropriate correction is required.
Claim 5 objected to because of the following informalities: No space is present between “,” and “and” (line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “tobacco components” (line 8). It is unclear whether this limitation refers to the tobacco flavor and/or aroma components of line 5 or to new tobacco components, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the tobacco flavor and/or aroma components of line 5.
It is unclear whether the limitation “an extraction solvent” (line 12) refers to the extraction solvent of line 3 or to a new extraction solvent, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the extraction solvent of line 3.
The claim recites the limitation “tobacco components” (line 18), however, it is unclear if this limitation refers to the tobacco flavor and/or aroma components of line 5 or to the nicotine of line 14, rendering the claim indefinite. Additionally, if the limitation refers to the tobacco flavor and/or aroma components of line 5, it is unclear how they could be separated from the solvent in step (e) when they were already separated from the solvent in step (b). For the purposes of this Office action, the limitation will be interpreted as if it referred to the nicotine of line 14.
The claim recites the limitation “tobacco components” (line 19), however, it is unclear if this limitation refers to the tobacco flavor and/or aroma components of line 5 or to the nicotine of line 14, rendering the claim indefinite. Additionally, if the limitation refers to the tobacco flavor and/or aroma components of line 5, it is unclear how they could be separated from the solvent in step (e) when they were already separated from the solvent in step (b). For the purposes of this Office action, the limitation will be interpreted as if it referred to the nicotine of line 14.
The claim recites the limitation “a vessel” (lines 19-20). It is unclear whether this limitation refers to the vessel of lines 9-10 or to a new vessel, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a second vessel.
The claim recites the limitation “tobacco components” (lines 20-21), however, it is unclear if this limitation refers to the tobacco flavor and/or aroma components of line 5 or to the nicotine of line 14, rendering the claim indefinite. Additionally, if the limitation refers to the tobacco flavor and/or aroma components of line 5, it is unclear how they could be separated from the solvent in step (e) when they were already separated from the solvent in step (b). For the purposes of this Office action, the limitation will be interpreted as if it referred to the nicotine of line 14.
The claim recites the limitation “tobacco components” (line 22), however, it is unclear if this limitation refers to the tobacco flavor and/or aroma components of line 5 or to the nicotine of line 14, rendering the claim indefinite. Additionally, if the limitation refers to the tobacco flavor and/or aroma components of line 5, it is unclear how they could be separated from the solvent in step (e) when they were already separated from the solvent in step (b). For the purposes of this Office action, the limitation will be interpreted as if it referred to the nicotine of line 14. Claims 2-8 are indefinite by dependence.

Regarding claim 2, it is unclear whether limitation “an entrapment solvent” (lines 1-2) refers to an entrapment solvent of claim 1 or to a new entrapment solvent, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to an entrapment solvent of claim 1. Claim 3 is indefinite by dependence.

Regarding claim 4, the claim recites the limitation “the extraction solvent,” however ,it is unclear whether the limitation refers to a specific one of the two entrapment solvents that may be claimed in claim 1, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the first extraction solvent of claim 1. Claim 5 is indefinite by dependence.

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation the temperate is in the range of about 308-473K… and the pressure is in the range of about 8-85 MPa, and the claim also recites the temperature is in the range of… preferably about 328-350K, and the pressure is in the range of… preferably about 20-30 MPa, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. For the purposes of this Office action, the limitation will be interpreted as if it required only the broader recitation.

Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation the entrapment solvent comprises a polyol, and the claim also recites the entrapment solvent comprises… such as glycerol and/or propylene glycol. which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. For the purposes of this Office action, the limitation will be interpreted as if it required only the broader recitation.

Regarding claim 8, the claim recites the limitation “the entrapment solvent.” Since it unclear whether claim 1 requires 1 or 2 entrapment solvents, it is unclear to which entrapment solvent the instant claim refers, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the first entrapment of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 8,887,737) in view of Roselius (US 4,153,063) and Anderson (US 3,880,172).

Regarding claims 1, 4 and 6, Howell discloses a method of forming a liquor comprising tobacco solutes such as nicotine and at least one tobacco flavor compound (abstract) in which tobacco solutes are extracted from tobacco by an extraction solvent which is subsequently flowed through vessels containing an extraction solvent such as propylene glycol (column 1, lines 29-49), which applicant’s specification discloses is an aerosol generating agent (page 7, lines 20-28). This liquor can then be used to flavor cigarettes and other tobacco flavored products (column 2, lines 47-54). Multiple extraction vessels are present, and the supercritical fluid containing extract can be directed to different vessels by a series of valves (column 7, lines 29-37). Howell does not explicitly disclose extracting and dissolving nicotine and tobacco fractions separately.
Roselius teaches a process for extracting nicotine in which tobacco is exposed to an extracting solvent in gaseous state at high temperatures (abstract). Dry tobacco is kept in a vessel (figure 6, reference numeral 16) maintained at a temperature of 60 °C and a pressure of 330 atm in a first stage and extracted with carbon dioxide (column 7, lines 44-55). Carbon dioxide is supercritical at these conditions (column 1, lines 62-68). The aroma constituents of this tobacco are removed in this stage (column 3, lines 12-23) and precipitated from the carbon dioxide in a vessel by bringing the carbon dioxide to subcritical conditions (column 5, lines 39-49, figure 6, reference numeral 17). The nicotine is then removed from the tobacco in the vessel (column 5, lines 51-60) conducted at a pressure of 350 atm (column 7, lines 56-61), indicating that the second temperature is higher than the first temperature. The nicotine is released by cooling the supercritical carbon dioxide to a subcritical state (column 2, lines 10-26) and is bound as a salt in a separate vessel (column 5, lines 51-60, figure 6, reference numeral 18) or recovered by absorption (column 3, lines 24-34). The aroma components are returned to the tobacco following extraction (column 3, lines 35-45).
Anderson teaches a smoking mixture (abstract) in which fractions containing most of the nicotine and flavorants of tobacco are combined in such proportions as to provide a product with acceptable flavor (column 3, lines 5-14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extract the tobacco of Howell with the process of Roselius, and to trap the resulting nicotine and aroma fractions in different vessels of Howell. One would have been motivated to do so since Anderson teaches that separating nicotine and flavorant fractions allows them to be recombined in such proportions as to provide an acceptable flavor.

Regarding claim 2, Howell discloses that the entrapment solvent is present in a vessel when it entraps the extracted nicotine or aroma tobacco extracts (column 1, lines 29-49).

Regarding claim 3, Howell discloses that both nicotine and tobacco aroma components are trapped by propylene glycol (column 1, lines 29-49) and that a preferred entrapment solvent is essentially propylene glycol (column 2, lines 1-5). The aroma and nicotine components would therefore both be captured by vessels containing propylene glycol since propylene glycol is the preferred entrapment solvent.

Regarding claim 5, Roselius teaches that the first stage occurs at 60 °C, which is equivalent to 333 K.

Regarding claim 7, Anderson teaches that the nicotine and flavorant components are combined in such proportions as to produce an acceptable flavor (column 3, lines 5-14). Since the components are held in the different exchange vessels of Howell, it is evident that, in the combination, the solvents containing the entrapped nicotine and aroma components would be combined at a proportion producing an acceptable flavor.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 8,887,737) in view of Roselius (US 4,153,063) and Anderson (US 3,880,172) as applied to claim 1 above, and further in view of Robinson (US 7,726,320).

Regarding claim 8, modified Howell teaches all the claim limitations as set forth above. Howell additionally discloses that the extraction liquor can be be used to flavor cigarettes and other tobacco flavored products (column 2, lines 47-54). Modified Howell does not explicitly teach the extract liquor being placed in a cartridge configured for use in a smoking article.
Robinson teaches a smoking article including cigarette incorporated within an electrically powered aerosol generating device that acts a holder for the cigarette (abstract) having a tobacco rod containing tobacco in the form of an extract in a cartridge (column 7, lines 51-62).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply to the extract liquor of modified Howell to the tobacco of Robinson. One would have been motivated to do so since Howell discloses that the tobacco extract can be applied to a variety of tobacco flavored products and Robinson teaches a cartridge for a cigarette containing tobacco in the form of a tobacco extract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715